DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, the claim language fails to set forth any structural inter-relationships between the sample introduction port and the channel, as well as between the sample introduction port and the pair of air communication ports. It is also unclear whether or not the names of the ports mean that the air communication ports must be connected to at least one air source, and the sample introduction port-to at least one source of sample. Regarding the recitations of the first and second temperature regions, it is emphasized that it is unclear from the instant claim language what structural features must physically define and/or delimit the regions. It is also unclear how the structure of the regions can be implied relative to the heat source that are not even included as part of the claimed apparatus nor defined by the claimed language. Moreover, it is not clear how the first and second temperatures can be ‘maintained’ as recited, in the absence of a controller that must be connected to at least one temperature sensor and actuator, as well as programmed accordingly. 
	In claim 2, it is not clear what is meant by the ‘side’ of the second temperature region [as well as what structural features must define this ‘side’], and how the claimed arrangement of the branch channels of claim 2 must be structurally inter-related with that set forth in claim 1 [see also claims 3-4]. Note that, absent any structural boundaries set forth by the claim language to delimit the ‘regions’, it is assumed throughout this examination that any two arbitrarily chosen portions of the claimed channel can be heated to two different unspecified temperatures and, thus, considered to be a first or a second ‘temperature region’. 
In claim 5, ‘an  other of the branch channels’ appears to be an error. 
In claims 6-10 and 13-15, it is unclear how the ‘liquid feeding system’ can ‘move’ and ‘stop’ as recited without a properly programmed controller connected to at least one actuator and sensor of the system. The same consideration applies to the ‘temperature control unit’.  
In claim 11, it is unclear how two different temperature regions can be the same ‘serpiginous channel’, as now recited. 
In claim 12, ‘the thermal cycle region’ lacks antecedent basis. 
 
Drawings

5.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘curvature’ radii, as well as the ‘first and second temperature regions, including the ‘‘side’ of the ‘second temperature’ region, as recited,   must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  Now new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Response to Arguments

6.	All of the Applicant's arguments been fully considered but they are moot in view of new grounds of rejection. 	
Conclusion

7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798